TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00250-CR


Daniel B. Davis, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-138, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Mr. Roy Greenwood has filed a notice of substitution of counsel on appeal.  See Tex.
R. App. P. 6.1.  The notice states that Greenwood has been retained by appellant's family, and is
accompanied by a copy of a letter from appellant stating that he agrees to the substitution of counsel.
Mr. Roy Greenwood is hereby designated appellant's lead counsel.  See Tex. R. App.
P. 6.1.  At its discretion, the district court may permit the attorney previously appointed to represent
appellant to withdraw from the case.
It is ordered August 22, 2003.

Before Chief Justice Law, Justices Kidd and Patterson
Do Not Publish